Citation Nr: 1045963	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability which 
had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss 
disability have been met.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. 
§§ 3.102, 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has suffered from hearing loss from 
the time when he was exposed to loud noise from bombings, anti-
aircraft gun fire, and aircraft while serving in Korea during the 
Korean War, to the present.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  One 
method of establishing the second and third elements is a 
demonstration of  continuity of symptomatology, which, in turn, 
may be established by demonstrating that a condition was 
"noted" during service, that the same symptomatolgy existed 
post-service, and that there is a nexus between the present 
disability and the post-service symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 
(2010).  For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  Id.  

In November 2009, the Veteran underwent a VA audiology 
examination.  Auditory thresholds for his right ear at 1000, 
2000, 3000, and 4000 Hz. were 30, 40, 60, and 65 dB., 
respectively.  Auditory thresholds for his left ear at 1000, 
2000, 3000, and 4000 Hz. were 20, 40, 70, and 70 dB., 
respectively.  Speech discrimination was 96 percent for the right 
ear and 94 percent for the left ear.  These results establish 
that the Veteran does have a bilateral hearing loss disability.  

Through no fault of the Veteran, his service treatment records 
are unavailable.  Of record is a July 2009 Personnel Information 
Exchange System (PIES) response to a request for the service 
treatment records from the National Personnel Records Center 
(NPRC).  This response shows that his service treatment records 
were destroyed in a fire which occurred at the NPRC in 1973.  

As documented on his DD 214, the Veteran had active duty in the 
U.S. Air Force during the Korean War and was awarded the Korean 
Service Medal.  His occupation during service was equivalent to 
that of a photographer's helper.  These facts are in agreement 
with the testimony provided by the Veteran.  

During the October 2010 hearing, the Veteran testified that he 
was exposed to loud noise during service in Korea.  Specifically, 
that the enemy twice bombed the area at which he was assigned and 
that the force of the explosions knocked him off his feet.  
October 2010 Board hearing transcript at 2 - 3.  He reported that 
he was exposed to noise from anti-aircraft fire immediately after 
the bombings.  Id. at 3.  He also testified that his duty station 
was very near the airfield and he was exposed to the noise of 
aircraft.  Id. at 5.  As to hearing protection, he testified that 
he was unaware of the availability of any hearing protection at 
that time.  Id. at 6.  

As far as post-service exposure to loud noise, he reported that 
he worked in construction for a while after service, building 
stone bridges along a parkway, after which he worked for 28 years 
as a painter at a correctional facility.  Id. at 5.  Importantly, 
he testified that he was not exposed to loud noises while working 
at either of these jobs.  Id.  He did report that he engaged in 
deer hunting, but that when doing so he wore hearing protection.  
Id.  With regard to a notation in the November 2009 audiology 
examination report that the Veteran had been exposed to noise 
from a jackhammer after service, he explained that this exposure 
was a one-time occurrence, of two hours duration.  Id.  In that 
report, the examiner noted that the Veteran reported wearing 
hearing protection during that exposure.  

In the examination report, the VA examiner stated that that the 
Veteran had 1year and 10 months of military noise exposure and 28 
years of noise exposure as a general mechanic at a correctional 
facility.  This is inconsistent with the Veteran's testimony.  He 
testified that he worked as a painter in the correctional 
facility and was not exposed to loud noises.  But whether he 
worked as a painter or as a general mechanic, neither the nature 
of those occupations, nor that he worked in a correctional 
facility, leads the Board to the conclusion that his civilian 
occupation involved exposure to acoustic trauma.  Any statements 
made by the Veteran during the examination necessarily comes to 
the Board through a third person as opposed to the Veteran's 
testimony which was under oath and came to the Board directly 
from him.  These facts lead the Board to assign more probative 
weight to his testimony than to the statement of civilian noise 
exposure found in the examination report.  Moreover, in a 
September 2008 letter, which predated the VA examination, 
"E.J.B.," M.D. stated that he had evaluated the Veteran, 
included results of audiometric testing showing a hearing loss 
disability, and remarked that during the Veteran's work at the 
correctional facility he was not exposed to loud noises.  As 
between his direct testimony under oath along with the September 
2008 letter, and the November 2009 examination report, the Board 
finds the testimony and the September 2008 letter to be more 
probative as to post service occupational noise exposure.  This 
is because his testimony came directly from him to the Board as 
opposed to the examination report which was subject to possible 
inaccuracies due to third party transmission and because his 
testimony is supported by the September 2008 letter.  

Therefore, the Board finds as fact that the Veteran had 
unprotected exposure to extremely loud noise during service and 
had no significant unprotected exposure to loud noise after 
service.  Thus, the first two elements required for service 
connection have been established - he has a current hearing loss 
disability and related events occurred during service.  

Turning to the relationship of his current hearing loss 
disability to the noise exposure during service, the probative 
evidence of record consists of the November 2009 examination 
report, the September 2008 letter, and the Veteran's testimony.  

Offering an etiology opinion, the VA examiner remarked that it is 
not at least as likely as not that his hearing loss is due to 
military noise exposure.  She based her opinion, at least in 
part, on the absence of military hearing tests in the claims 
file.  She reported that his hearing loss was consistent with 
age-related hearing loss (presbycusis) and remarked that he had a 
history of civilian noise exposure.  She also stated that the 
Veteran reported onset of hearing loss 50 years prior to the 
examination, and that he first noticed the hearing loss 4 years 
after service

This report, the Board assigns little probative value.  With 
regard to the absence of military hearing tests in the claims 
file, this does not tend to prove either that he had or did not 
have hearing loss at separation from service.  The Board has 
already determined that the Veteran did not have civilian noise 
exposure.  As to the reference to his report of onset of hearing 
loss 4 years after service, this does not agree with his 
testimony during the Board hearing that since service his hearing 
loss has made it difficult to understand conversation.  October 
2010 Board hearing transcript at 4-5.  Nor does it agree with the 
Veteran's testimony that he was told at separation from service 
that his hearing would worsen with time.  Id. at 4.  Clearly, the 
subject of his hearing worsening would not reasonably have come 
up at that time but for his perception of hearing loss.  As 
between his testimony under oath, directly received by the Board 
from the Veteran, and the third party related history of onset of 
hearing loss symptomatology, the Board finds his testimony more 
probative.  

The Veteran's testimony supports a finding that hearing loss was 
noted during service and that he has had continuity of 
symptomatology since service.  Also favorable to the Veteran's 
claim is Dr. E.J.B.'s letter.  In the September 2008 letter, Dr. 
E.J.B. explained that the Veteran was exposed to artillery fire 
and bombing during service but that after service his work in a 
correctional facility did not expose him to loud noise.  Dr. 
E.J.B. explained the type of hearing loss from which the Veteran 
suffers and opined that it is at least as likely as not that his 
hearing loss is related to his military service.  This report, 
the Board assigns considerable weight because it is in agreement 
with the history reported by the Veteran, relies on sufficient 
facts and data, and is well reasoned.  

Based on the above, the Board finds that the opinion provided by 
Dr. E.J.B. and the Veteran's testimony, both favorable to a 
finding of a nexus between his current hearing loss disability 
and service, are at least as probative at the VA examiner's 
opinion.  Resolving reasonable doubt in favor of the Veteran, 
service connection for the Veteran's bilateral hearing loss 
disability must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA provided adequate 
notice in a letter sent to the Veteran in February 2009.  This 
notice included information as to the only two elements of a 
service connection claim not addressed in the instant decision, 
assignment of a disability rating and an effective date.  The 
letter informed the Veteran of what evidence is relevant to such 
assignments and of his and VA's respective duties in obtaining 
evidence.  Of note is that, in the instant decision, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


